             Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


   PURSUIT OPPORTUNITY FUND I MASTER LTD.;                          Civil Action
   PURSUIT OPPORTUNITY FUND I, L.P.; and
   PURSUIT OPPORTUNITY FUND I, LTD.                                 No.


   V.



   CLARIDGE ASSOCIATES LLC;
   JAMISCOTT, LLC;
   LESLIE SCHNEIDER and LILLIAN SCHNEIDER                           NOVEMBER 15, 2019

                                         COMPLAINT

           The Plaintiffs, Pursuit Opportunity Fund I Master, Ltd., Pursuit Opportunity Fund

1, L.P. and Pursuit Opportunity Fund I, Ltd. hereby assert this action and allege as follows:

                                           PARTIES

1. The Plaintiff Pursuit Opportunity Fund I Master, Ltd. ("POF Master") is a limited liability

   company organized under the laws of the Cayman Islands, with a principal place of

   business in Greenwich, Connecticut.

2. The Plaintiff Pursuit Opportunity Fund I, L.P. ("POF") is a limited partnership organized

   under the laws of the State of Delaware, with a principal place of business in

   Greenwich, Connecticut.

3. The Plaintiff Pursuit Opportunity Fund 1, Ltd. ("POF Offshore") is a fund organized under

   the laws of the Cayman Islands, with a principal place of business in Greenwich,

   Connecticut.

4. POF Master, POF and POF Offshore are collectively referred to herein as "the

   Plaintiffs."

5. The Defendant Claridge Associates LLC ("Claridge") is a Delaware limited liability
            Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 2 of 9




   company, with a principal place of business in New York, New York.

6. The Defendant Jamiscott, LLC ("Jamiscott") is a Delaware limited liability

   company, with a principal place of business in New York, New York.

7. The Defendant Leslie Schneider ("Leslie") is an individual residing in the State of New

   York and London, England. Upon information and belief, Leslie is a member and/or

   manager ofClaridge and Jamiscott, and directs, controls, supervises and dominates the

   operations of Claridge and Jamiscott, including decisions as to whether to assert

   lawsuits or claims on behalf of those entities.

8. The Defendant Litlian Schneider is an individual residing in the State of Florida.

9. Claridge, Jamiscott, Leslie and Lillian are collectively referred to herein as "the

   Defendants."


                                         JURISDICTION

10.This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because this

   action involves a dispute between citizens of different states. The amount of

   controversy exceeds the sum of $75,000, exclusive of interest and costs.

11 .This Court has jurisdiction over the Defendants pursuant to Conn. Gen. Stat. § 52-59b

   because, as to the causes of action set forth herein, the Defendants transacted

   business in Connecticut and committed tortious acts in Connecticut.

12. This Court has jurisdiction over the Defendants pursuant to Conn. Gen. Stat. § 52-59b

   because, as to the causes of action set forth herein, the Defendants committed tortious

   acts outside of Connecticut which caused harm in Connecticut.

13. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial part

   of the events, acts or omissions giving rise to the claims occurred in this district.
           Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 3 of 9




            FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
14. In or around 2008, the Defendants became limited partners in an investment limited

   partnership known as the Pursuit Capital Management Fund 1, L.P., ("PCM").

15.PCM was part of a "master-feeder" hedge fund structured amongst several distinct

   entities operating as limited partnerships. Each of these separate and distinct entities

   had its own rights, obligations, corporate structure, role, identity and purpose within the

   master-feeder hedge fund structure. In the case of PCM, it was an investor in a "master

   fund" known as Pursuit Capital Management Fund Master I, LTD.

16. The general partner of PCM was a Delaware limited liability company known as Pursuit

   Capital Management, LLC ("the Pursuit GP").

17.At all relevant times, the Pursuit GP was managed by two individuals, Anthony Schepis

   and Frank Canelas. Mr. Schepis and Mr. Canelas are also involved in the management

   and operation of the Plaintiffs herein.

18. On March 21, 2014, the Pursuit GP filed a Petition for Relief under Chapter 7 of the

   United States Bankruptcy Code, entitled In re Pursuit Capital Management, LLC, United

   States Bankruptcy Court, District of Delaware, 14-10610-LSS.

19.At the time that the Pursuit GP filed for bankruptcy, the Defendants herein were

   creditors of the Pursuit GP by virtue of a certain "Phase I" and "Phase II" arbitration

   award rendered in a certain American Arbitration Association arbitration entitled

   Claridge Associates, LLC etal v. Pursuit Capital Management, LLC, Case No. 13 512 M

   01118 12 ("the Arbitration Award").

20. The Arbitration Award was entered against the Pursuit GP only, and was subsequently

   confirmed by the New York Supreme Court against the Pursuit GP only.
             Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 4 of 9




21. No court or other tribunal has ever found that any person or entity other than the Pursuit

   GP is liable to the Defendants in any way as a result of their limited partnership interest

   in PCM.

22. The Defendants herein have never held or purchased any interest in the Plaintiffs.

23. The Defendants herein have never loaned any funds to the Plaintiffs.

24. The Defendants herein have never transferred any funds to the Plaintiffs.

25.The Defendants herein have never invested any funds in or with the Plaintiffs.

26. The Defendants herein have never placed any funds or assets under the control or

   management of the Plaintiffs.

27. The Defendants herein have never entered into any contract or agreement with any of

   the Plaintiffs.

28. On or about August 8, 2015, the Defendants filed a still-pending lawsuit in the

   Connecticut Superior Court, Judicial District of Stamford-NorwaIk at Stanford, entitled

   Claridge Associates, LLCetal. v. Pursuit Partners, LLCetal, FST-CV-XX-XXXXXXX-S

   ("the Stanford Lawsuit"). The Stamford Lawsuit concerns claims by the Defendants

   related to their limited partnership interest in PCM and their Arbitration Award against

   the Pursuit GP.

29. The Defendants sued POF Master as part of the Stanford Lawsuit despite their

   knowledge that they had never (i.) held or purchased any interest in POF Master, (ii.)

   loaned any funds to POF Master, (iii.) transferred any funds to POF Master, (iv.)

   invested any funds in POF Master, (v.) placed any funds or assets under the control or

   management of POF Master, or (vi.) entered into any contract or agreement with POF

   Master.
             Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 5 of 9




30. On or about February 25, 2016, the Defendants filed another, still-pending lawsuit in the

   form of a bankruptcy adversary proceeding filed in the United States Bankruptcy Court,

   District of Delaware, entitled Claridge Associates, LLC et al. v. Schepis, et al., 16-

   50083-LSS, ("the Delaware Lawsuit").

31 .The Defendants sued all the Plaintiffs herein as part of the Delaware Lawsuit despite

   their knowledge that they had never (i.) held or purchased any interest in the Plaintiffs,

   (ii.) loaned any funds to the Plaintiffs, (iii.) transferred any funds to the Plaintiffs, (iv.)

   invested any funds with the Plaintiffs, (v.) placed any funds or assets under the control

   or management of the Plaintiffs, or (vi.) entered into any contract or agreement with the

   Plaintiffs.

32. Upon information and belief, at all relevant times the Defendants were aware that their

   claims asserted against the Plaintiffs in the Stamford Lawsuit and Delaware Lawsuit

   lacked probable cause and legal and factual basis.

33. Notwithstanding the foregoing, the Defendants nonetheless sued the Plaintiffs in an

   effort to force them to incur the time, expense, burden and inconvenience of defending

   multiple, duplicative and overlapping litigations. The Defendants did so, and continue to

   do so, in order to leverage and coerce settlement monies out of the Plaintiffs in light of

   the bankruptcy filed by the Pursuit GP, despite the fact that the Defendants are aware

   that there is no factual or legal basis for asserting that the Plaintiffs herein owe them

   any money.

34. Notwithstanding the foregoing, the Defendants nonetheless sued the Plaintiffs in an

   effort to interfere, inhibit and obstruct the Plaintiffs' ability to solicit investors or engage

   in other beneficial business relationships and contracts based on the threat and stigma
           Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 6 of 9




   of pending litigation. The Defendants did so, and continue to do so, in order to leverage

   and coerce settlement monies out of the Plaintiffs in light of the bankruptcy filed by the

   Pursuit GP, despite the fact that the Defendants are aware that there is no factual or

   legal basis for asserting that the Plaintiffs herein owe them any money.

                           FIRST COUNT - ABUSE OF PROCESS

35. At all relevant times, and continuing through the present date, the Defendants used and

   continue to use the legal process of the Stanford Lawsuit against the Plaintiffs in an

   improper manner, to gain a collateral advantage extraneous to the merits of the

   Stanford Lawsuit, and to accomplish a purpose for which lawsuits commenced in the

   Connecticut Superior Court were not designed.

36.At all relevant times, and continuing through the present date, the Defendants used and

   continue to use the legal process of the Delaware Lawsuit against the Plaintiffs in an

   improper manner, to gain a collateral advantage extraneous to the merits of the

   Delaware Lawsuit, and to accomplish a purpose for which adversary proceedings

   commenced in the Delaware Bankruptcy Court were not designed.

37.As a result of the Defendants' abuse of process in relation to the Stanford Lawsuit and

   the Delaware Suit, the Plaintiffs have suffered damages and continue to suffer

   damages, including but not limited to legal fees and costs related to defending the

   Stamford Lawsuit and Delaware Lawsuit, as well as lost income, profits and business

   and corporate opportunities as a result of being unable to maintain or solicit investors or

   engage in other beneficial business relationships and contracts based on the threat and

   stigma of pending litigation created by the Stanford Lawsuit and the Delaware Lawsuit.
           Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 7 of 9




   SECOND COUNT -TORTIOUS INTERFERENCE WITH BUSINESS EXPECTATIONS

38.At all relevant times, a business relationship or an expectation of a business relationship

   existed between the Plaintiffs and actual and potential investors in the Plaintiff entities.

39. At all relevant times, the Defendants knew of the existence of these business

   relationships and expectancies.

40. At all relevant times, the Defendants intentionally interfered with such business

   relationships and expectancies by suing the Plaintiffs in an effort to interfere, inhibit and

   obstruct the Plaintiffs' ability to solicit investors or operate the Plaintiff entities based on

   the threat and stigma of pending litigation.

41.As a result of the Defendants' interference and aforesaid conduct, the Plaintiffs have

   suffered damages and continue to suffer damages, including but not limited to legal fees

   and costs related to defending the Stanford Lawsuit and Delaware Lawsuit, as well as

   lost income, profits and business and corporate opportunities as a result of being unable

   to maintain or solicit investors or engage in other beneficial business relationships and

   contracts based on the threat and stigma of pending litigation created by the Stamford

   Lawsuit and the Delaware Lawsuit.
       Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 8 of 9




                          THIRD COUNT
VIOLATION OF THE CONNECTICUT UNFAIR TRADE PRACTICES ACT f'CUTPA")

  42. The Plaintiffs repeat and re-allege the foregoing paragraphs 1-41 as if

     set forth fully herein.

  43. The Defendants are "persons" within the meaning of Connecticut Unfair Trade

     Practices Act, Connecticut General Statutes ("C.G.S.") § 42-110(a)(3).

  44.The Defendants participation in PCM as limited partners, and their subsequent

     commencement and continued prosecution of the Stanford Lawsuit, constituted

     the engagement of "trade" or "commerce" in Connecticut as defined in C.G.S. §


     42-110(a)(3).

  45.All of the aforesaid conduct of the Defendants constitutes unfair acts and/or

     deceptive trade practices in the conduct of trade or commerce.

  46. These unfair acts and deceptive trade practices by the Defendants offend public

     policy, are immoral, unethical, oppressive or unscrupulous.

  47.As a result of all the foregoing, the Plaintiffs have incurred an ascertainable loss,

     including money damages.

  48. By virtue of all the aforesaid conduct of the Defendants, the Plaintiffs are entitled

     to compensatory damages, punitive damages, and attorneys' fees under C.G.S.

     § 42-11 Og.

  49. The Plaintiffs have mailed a copy of this complaint to the Attorney General and

     the Commissioner of Consumer Protection pursuant to C.G.S. § 42-110g.
           Case 3:19-cv-01839-KAD Document 1 Filed 11/15/19 Page 9 of 9




                                    PRAYER FOR RELIEF

   WHEREFORE, in light of the foregoing, the Plaintiffs respectfully request the following
   relief against each of the named Defendants herein:

A. Compensatory damages;

B. Punitive damages pursuant to C.G.S. § 42-110g;

C. Attorneys' fees pursuant to C.G.S. § 42-110g;

D. Prejudgment interest;

E. Post-judgment interest;

F. Such other relief which, in law or equity, the Court may award.




                                            THE PLAINTIFFS



                                                   By:
                                                         SaJ^o P./Fia//o (CT18879)
                                                         Zeldes, Needfe & Cooper, P.C.
                                                         1000 Lafayette Boulevard, 7th Floor
                                                         Bridgeport, CT 06604
                                                         Tel: (203) 332-5791
                                                         Fax:(203)333-1489
                                                         Juris No. 069695
                                                         Email: sfiano@znclaw.com
